TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                      NO. 03-05-00480-CV
                                      444444444444444


                      Antique Outlet Centers, LLC and Scott Gregson
                           d/b/a Gregson’s Antiques, Appellants

                                                 v.

                                 Carol M. Williams, Appellee


 44444444444444444444444444444444444444444444444444444444444444444
    FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
         NO. 04-1164, HONORABLE GARY L. STEEL, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444

                            MEMORANDUM OPINION

               Appellants Antique Outlet Centers, LLC and Scott Gregson d/b/a Gregson’s

Antiques and appellee Carol M. Williams filed an agreed motion to abate this appeal, asserting that

the parties have scheduled mediation for November 17, 2005. We grant the motion and abate this

appeal until November 30. In light of the abatement and the parties’ agreement, appellants’ briefs

will be due in this Court on December 1, 2005.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: November 2, 2005